Citation Nr: 1818348	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. M.B.



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to February 1946.  The appellant is the Veteran's daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the appellant did not qualify for DEA benefits.

In December 2016, the appellant testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  A rating decision issued in March 2012 granted entitlement to a total disability rating based on individual unemployability (100 percent evaluation) and assigned an effective date of December 9, 2009; this rating decision also established basic eligibility to DEA benefits under 38 U.S.C. chapter 35 from December 9, 2009.

2.  The appellant reached her 26th birthday in October 1981 and, therefore, was older than 26 years old when she became eligible for chapter 35 benefits.



CONCLUSION OF LAW

The criteria for eligibility for chapter 35 DEA benefits have not been met.  38 U.S.C. § 3512 (West 2014); 38 C.F.R. §§ 3.807(d), 21.3021, 21.3041 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the appellant's claim fails based on the law and not on an interpretation of the facts.  See Sabonis v. Brown, 6 Vet. App. 426, 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Basic eligibility for DEA benefits under chapter 35 is established in one of several ways, including being a child of a veteran who had a permanent and total disability evaluation.  38 U.S.C. Chapter 35; 38 C.F.R. § 21.3021(a)(1).  In this case, the appellant's potential eligibility for chapter 35 DEA benefits derives from her status as the legally-recognized child of a permanently and totally disabled veteran.

No person is eligible for educational assistance that reached his or her 26th birthday on or before the effective date of a finding of the Veteran being permanently and totally disabled by service-connected disability or on or before the date the Veteran's death occurred.  38 C.F.R. § 21.3040(c).  Moreover, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted.

The appellant was born in October 1955, her 26th birthday was in October 1981, and, as a result, she was older than 26 years old when basic eligibility to DEA benefits was established on December 9, 2009.  As the appellant was over the age of 26 when she became an eligible person, she is not entitled to the benefit sought.

There are exceptions to the age limit of 26 for DEA benefits.  The Board has considered these exceptions, as noted in 38 C.F.R. § 21.3041; however, they are not pertinent to the appellant.  Extensions of ending dates are applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control, such as if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  As the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday, extensions of delimiting dates do not apply here.

The Board is sympathetic with the appellant's claim; however, it is bound by the applicable law and regulations.  In this case, there is, unfortunately, no legal basis for granting the benefits requested by the appellant.  The appellant was not entitled to Chapter 35 DEA benefits until December 9, 2009, when the Veteran received a disability rating of 100 percent; she was 54 years old at the time.  Accordingly, lack of entitlement under the law, rather than a contested factual matter, is dispositive of the claim, and eligibility for DEA benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Chapter 35 DEA benefits is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


